2022 IL App (1st) 210075-U

                                                                             SIXTH DIVISION
                                                                             January 21, 2022

                                          No. 1-21-0075

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                         IN THE
                               APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT


                                                               )          Appeal from the
 DENNIS G. KRAL, LTD.,
                                                               )          Circuit Court of
                                                               )          Cook County
        Plaintiff-Appellant,
                                                               )
                                                               )          No. 19 L 11983
 v.
                                                               )
                                                               )          The Honorable
 JPMORGAN CHASE BANK, N.A.,
                                                               )          Lloyd J. Brooks and
                                                               )          Scott D. McKenna,
        Defendant-Appellee.
                                                               )          Judges, presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court.
       Justices Harris and Oden Johnson concurred in the judgment.

                                             ORDER

¶1     Held: The judgment of the circuit court is affirmed. Defendant’s tender mooted plaintiff’s
             breach of contract claim. The circuit court’s judgment dismissing plaintiff’s
             complaint is affirmed, but we remand for further proceedings to calculate plaintiff’s
             court costs incurred prior to defendant’s tender. The circuit court did not err by
             striking plaintiff’s amended complaint where it was filed without leave of court.

¶2     Plaintiff, Dennis G. Kral, Ltd., sued defendant, JPMorgan Chase Bank, N.A., for breach of

contract and other theories for failing to refund plaintiff after a third party used forged checks to

make draws on plaintiff’s checking account. The circuit court dismissed plaintiff’s count I breach

of contract claim as moot, as defendant had tendered the amount requested in the breach of contract
No. 1-21-0075


claim, dismissed plaintiff’s count II “unjust enrichment and fraud” claim without prejudice, and

gave plaintiff time to replead count II. After the time for repleading lapsed, plaintiff filed a motion

to reconsider the dismissal order and for leave to file an amended complaint. The circuit court

denied the motion to reconsider in a written order but did not address plaintiff’s request to file an

amended complaint. Plaintiff filed an untimely amended complaint without leave of court, which

the circuit court struck, finding that the denial of plaintiff’s motion to reconsider was a final order.

¶3     On appeal, plaintiff argues the circuit court erred by denying plaintiff’s motion for

summary judgment on count I of its initial complaint and erred by dismissing its amended

complaint. Defendant addresses plaintiff’s arguments on the merits, but also argues we lack

jurisdiction over plaintiff’s appeal because the notice of appeal was untimely, and plaintiff’s notice

of appeal identifies orders that the circuit court did not enter. Defendant further contends we should

strike plaintiff’s appellate brief and dismiss this appeal for plaintiff’s violations of Rule 341. We

affirm the circuit court’s judgment and remand for the limited purpose of allowing plaintiff to

recover court costs incurred prior to defendant’s tender.

¶4                                       I. BACKGROUND

¶5     Plaintiff filed a two-count complaint against defendant and made the following allegations.

Count I was styled as a breach of contract claim. Plaintiff had a checking accounting with

defendant. In August 2016, defendant alerted plaintiff to an out-of-sequence check drawn on

plaintiff’s account for $2000, payable to Janeea C. Robinson. Plaintiff denied issuing the check.

After meeting with a bank officer, plaintiff received assurances that the check would not be

processed. In February 2017, plaintiff discovered defendant processed three other checks in the

amounts of $420, $421, and $425, drawn on his checking account that were out of sequence,

appeared to be photocopies, and lacked any signature. Defendant advised plaintiff it would




                                                   2
No. 1-21-0075


investigate, but later denied plaintiff’s request for reimbursement. In October 2019, defendant

alerted plaintiff to another suspicious check in the amount of $6425, and plaintiff confirmed it was

a forgery. Defendant’s officer advised plaintiff to close the checking account and open a new

account. While opening the new account, plaintiff learned of four additional forged checks drawn

on the account, each for $425. Defendant credited plaintiff’s new checking account with $6425.

Plaintiff later learned the funds in his account “were held/frozen for over a week.” Defendant

denied plaintiff’s request for reimbursement of the four $425 checks totaling $1700.

¶6     Count II was styled as “Unjust Enrichment & Fraud.” Plaintiff alleged defendant routinely

denied requests for reimbursement for smaller dollar amounts, in breach of its fiduciary duties to

protect account holders. Defendant’s actions were willful and without justification. Plaintiff sought

punitive damages exceeding $50,000.

¶7     Defendant moved to dismiss the entire complaint as moot pursuant to section 2-619(a)(9)

of the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2020)) because it

reimbursed plaintiff $1700 in January 2020, and alternatively moved to dismiss count II pursuant

to section 2-615 of the Code (id. § 2-615) because count II failed to adequately allege fraud or

unjust enrichment.

¶8     The circuit court entered a briefing schedule and scheduled a hearing date. Plaintiff

responded in a document styled “Answer to Defendant’s Motion to Dismiss Plaintiff’s Complaint

Pursuant to 735 ILCS 5/2-615 & 619.” The substance of its response, however, was a motion for

summary judgment on count I of its complaint, arguing that defendant “admit[s] that it owed

Plaintiff the reimbursement of the forged checks.” Plaintiff argued that the motion to dismiss

should be denied and summary judgment entered in plaintiff’s favor, and that plaintiff would

“acknowledge the receipt of the principal amount paid and provide a release and satisfaction on




                                                 3
No. 1-21-0075


Count I upon receipt of its court costs to date.” It also argued that defendant only deposited the

$1700 after plaintiff filed its complaint in a “transparent attempt to avoid a judgment/recovery on

Count I which is a requirement to recover damages under Count II.” Plaintiff did not directly

respond to the arguments raised in defendant’s section 2-615 motion to dismiss count II, or

defendant’s 2-619 motion to dismiss the complaint in its entirety. In reply, defendant asserted that

count I was moot because defendant tendered everything plaintiff requested in count I, and plaintiff

did not respond to the motion to dismiss count II.

¶9      On April 30, 2020, the circuit court entered a written order1 dismissing count I with

prejudice pursuant to section 2-619 of the Code, finding that defendant’s tender of the full amount

requested mooted the breach of contract claim, and plaintiff did not identify any additional relief

it could obtain under count I. The circuit court dismissed count II without prejudice pursuant to

section 2-615 of the Code, finding that plaintiff could not pursue an unjust enrichment claim

because plaintiff had an available legal remedy, and plaintiff failed to allege any misrepresentation

to support a fraud claim. Plaintiff was granted 28 days to replead.

¶ 10    Plaintiff did not file an amended complaint within 28 days of the circuit court’s April 30,

2020, order. On August 5, 2020, plaintiff filed a “Memorandum in Response to Defendant’s

Memorandum and Motion to Dismiss,” even though the circuit court already granted defendant’s

motion in the April 30 order.

¶ 11    On September 2, 2020, plaintiff filed a motion to vacate and reconsider the circuit court’s

April 30 order, and for additional time to file an amended complaint. Plaintiff asserted that, due to

the Covid-19 pandemic, it did not know defendant was proceeding on its motion to dismiss on



        1
          We note that the circuit court’s order shows the circuit court contacted the parties and advised that
no oral argument was necessary and “[n]o party had raised an objection to the Court taking the matter under
advisement and ruling without oral argument.”


                                                      4
No. 1-21-0075


April 30, 2020, and had “asked that the [defendant’s] attorney confirm no action would be taken

as plaintiff intended to file a [m]emorandum opposing the issue of mootness.” Attached to

plaintiff’s motion was an e-mail to defendant’s counsel dated April 23, 2020, that says in its

entirety, “Maybe there is something I don’t know but the court is closed on that day and hasn’t

been reset. Please confirm.” Plaintiff accused defendant of proceeding on its motion to dismiss

ex parte and claimed that it did not receive the dismissal order until August 2020.

¶ 12   On September 9, 2020, Judge Brooks denied plaintiff’s motion to vacate and reconsider in

a written order. Judge Brooks explained he received all the briefing on the motion to dismiss, e-

mailed the parties indicating the motion had been taken under advisement, and e-mailed the order

to the parties “using the e-mail addresses the Court could obtain from the record.” Judge Brooks’s

order did not expressly address plaintiff’s request for leave to file its amended complaint; the order

concludes “[t]he motion to reconsider is denied.”

¶ 13   On October 15, 2020, plaintiff filed a one-count amended complaint alleging breach of

fiduciary duty. Defendant moved to strike the amended complaint, as it was not filed within 28

days of the April 30 order and was filed without leave of court. On December 29, 2020, after

briefing, Judge McKenna struck the amended complaint, finding it “null and void.” Judge

McKenna explained that Judge Brooks’s September 9 order denying plaintiff’s motion to vacate

and reconsider “is and was a final order dismissing this action with prejudice, including Counts I

and II of Plaintiff’s original Complaint.”

¶ 14   Plaintiff filed a notice of appeal on January 26, 2021, identifying the circuit court’s April

30, 2020, order “denying Plaintiff’s Motion for Summary Judgment as to Count I” and December

29, 2020, order “dismissing Plaintiff’s Amended Complaint.”




                                                  5
No. 1-21-0075


¶ 15                                    II. JURISDICTION

¶ 16   Before addressing plaintiff’s arguments, we address defendant’s contention that we lack

jurisdiction over plaintiff’s appeal. Defendant first argues the circuit court’s April 30, 2020, order

dismissing both counts of the complaint became final on September 9, 2020, when the circuit court

denied plaintiff’s motion to vacate, reconsider, and for an extension of time to file an amended

complaint. Defendant argues plaintiff’s January 26, 2021, notice of appeal was not filed within 30

days of September 9, 2020, so this court lacks jurisdiction. Second, defendant argues plaintiff’s

notice of appeal, even if timely, failed to adequately identify the judgments from which it appeals.

The circuit court dismissed count I of the complaint pursuant to section 2-619 of the Code and

struck the amended complaint, yet plaintiff’s notice of appeal identifies a nonexistent denial of

summary judgment and refers to a dismissal of the amended complaint. Plaintiff’s reply brief offers

no legal argument related to jurisdiction. Instead, it contends that its notice of appeal was filed

within 30 days of the circuit court’s December 29, 2020, order.

¶ 17   The statement of jurisdiction in plaintiff’s appellate brief says that “this case is

appealed *** from the lower’s dismissal of plaintiff’s count I as moot and dismissal of plaintiff’s

amended complaint pursuant to 735 ILCS 5/2-615.” Plaintiff’s statement does not comply with

Rule 341(h)(4)(ii) (eff. Oct. 1, 2020) because it does not identify the supreme court rule that

confers this court with jurisdiction. Furthermore, plaintiff offers no explanation or argument

regarding the finality and appealability of the circuit court’s orders.

¶ 18   Rule 301 provides “Every final judgment of a circuit court in a civil case is appealable as

a matter of right.” Ill. S. Ct. R. 301 (eff. Feb. 1, 1994). Rule 303(a) provides a notice of appeal

must be filed within 30 days of the circuit court’s final judgment, or within 30 days of the circuit

court’s order disposing of the last timely postjudgment motion. Ill. S. Ct. R. 303(a) (eff. July 1,




                                                  6
No. 1-21-0075


2017). The crux of defendant’s jurisdictional argument is that the circuit court’s September 9,

2020, order was the final judgment order in this case because the circuit court denied plaintiff leave

to file an amended complaint. We do not agree.

¶ 19   The circuit court’s April 30, 2020, order was interlocutory because plaintiff had the

opportunity to replead. Richter v. Prairie Farms Dairy, Inc., 2016 IL 119518, ¶ 25 (citing Palm v.

2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 21). “[W]here *** the circuit

court dismisses a complaint, and specifies a number of days for filing an amended complaint, the

court retains jurisdiction to allow the amended complaint to be filed even after the time period has

expired.” Id. ¶ 28. Plaintiff did not file an amended complaint within the time prescribed by the

circuit court, but that did not automatically mean the case was over; the circuit court, in its

discretion, still could permit an amended pleading. See id. ¶ 35. The circuit court’s order

dismissing counts I and II of the initial complaint became final on December 29, 2020, when the

circuit court struck plaintiff’s amended complaint because, until that date, the circuit court never

entered an order dismissing the case.

¶ 20   Defendant contends the circuit court denied plaintiff leave to amend on September 9, 2020,

when the circuit court denied plaintiff’s motion to vacate and reconsider. We disagree because the

circuit court’s September 9, 2020, order only denied plaintiff’s motion to reconsider the dismissal

of count I with prejudice. The circuit court’s September 9, 2020, order did not grant or deny

plaintiff’s request for leave to file an amended complaint and, notably, the circuit court did not

enter any order dismissing the case and at no point did defendant move the circuit court for the

entry of a final order dismissing the case. Under these circumstances, we find the circuit court’s

September 9, 2020, order was not a final order because it did not address plaintiff’s motion for

leave to file an amended complaint or dismiss the case.




                                                  7
No. 1-21-0075


¶ 21   That leaves the circuit court’s December 29, 2020, order as the only plausible final and

appealable order. In the December 29 order, Judge McKenna granted defendant’s motion to strike

plaintiff’s amended complaint, finding Judge Brooks’s September 9 order denying reconsideration

“is and was a final order dismissing this action with prejudice, including [c]ounts I and II of

[p]laintiff’s original [c]omplaint.” We have found that the circuit court’s September 9, 2020, was

not a final order, and Judge McKenna’s comments were incorrect because Judge Brooks’s order

did not foreclose plaintiff’s ability to replead. We find the circuit court’s December 29, 2020, order

was final because, based on our reading of the record, Judge McKenna was not going to allow any

further amendments or refiling, plaintiff never requested further leave to amend, and the

proceedings were over at that point in time. An amended pleading filed without leave of court is a

nullity and should be stricken. In re Estate of Zander, 242 Ill. App. 3d 774, 776-77 (1993)). The

circuit court, in its discretion, could have given plaintiff an opportunity to further amend its

complaint (735 ILCS 5/2-616(a) (West 2020) (“At any time before final judgment amendments

may be allowed on just and reasonable terms ***”)), but did not. Instead, the contents of the

December 29, 2020, order show the circuit court considered the case over. We find the circuit

court’s December 29, 2020, order finally disposed of the claims in plaintiff’s original complaint

and was a final and appealable order.

¶ 22   Next, defendant argues that even if the notice of appeal was timely, plaintiff’s notice of

appeal did not adequately identify the orders from which it appeals. Plaintiff identifies the circuit

court’s April 30, 2020, order “denying Plaintiff’s Motion for Summary Judgment as to Count I of

its Complaint pursuant to 735 ILCS 5/2-1035 [sic],” and the circuit court’s December 30, 2020,

order “dismissing plaintiff’s amended complaint under section 735 ILCS 2-5/615 [sic] ***.”

Defendant argues the circuit court did not rule on plaintiff’s motion for summary judgment in its




                                                  8
No. 1-21-0075


April 30, 2020, order, and the circuit court did not dismiss the amended complaint but instead

struck the complaint as null and void. We find we have jurisdiction over plaintiff’s appeal.

¶ 23   A notice of appeal must “specify the judgment or part thereof or other orders appealed from

and the relief sought from the reviewing court.” Ill. S. Ct. R. 303(b)(2) (eff. July 1, 2017). The

filing of a notice of appeal is the jurisdictional step that initiates appellate review. General Motors

Corp. v. Pappas, 242 Ill. 2d 163, 176 (2011). Without a properly filed notice of appeal, this court

lacks jurisdiction. Id. “A notice of appeal confers jurisdiction on a court of review to consider only

the judgments or parts of judgments specified in the notice of appeal.” Id.

                       “The purpose of the notice of appeal is to inform the prevailing party that

                the other party seeks review of the trial court’s decision. [Citation.] The notice of

                appeal should be considered as a whole and will be deemed sufficient to confer

                jurisdiction on an appellate court when it fairly and adequately sets out the

                judgment complained of and the relief sought, thus advising the successful litigant

                of the nature of the appeal.” (Internal quotation marks omitted.) Id.

¶ 24   Plaintiff’s notice of appeal, liberally construed, fairly and adequately sets out the judgments

complained of. Plaintiff’s notice of appeal identifies two judgment dates: April 30, 2020, and

December 29, 2020. Plaintiff’s notice of appeal describes the April 30, 2020, judgment as a denial

of plaintiff’s motion for summary judgment, when in the fact the circuit court never expressly

ruled on plaintiff’s motion for summary judgment and instead dismissed count I with prejudice

pursuant to section 2-619 of the Code and count II without prejudice. The substance of plaintiff’s

motion for summary judgment was that defendant’s tender of the full amount requested in count I

was an admission of liability and was designed to avoid a judgment on count II. The circuit court’s

judgment did not specifically address plaintiff’s motion for summary judgment on count I, but




                                                  9
No. 1-21-0075


plaintiff’s notice of appeal clearly sought review of the circuit court’s disposition of count I.

Further, we find plaintiff’s notice of appeal adequately described the circuit court’s December 29,

2020, order; while plaintiff sought review of the circuit court’s order “dismissing” the amended

complaint rather than “striking” the amended complaint, the result is the same: the circuit court

denied plaintiff an opportunity to pursue the claims in the amended complaint. Liberally construing

plaintiff’s notice of appeal, as we must, we find that it sufficiently described the judgments plaintiff

sought to appeal. Further, defendant has not identified any confusion, prejudice, or surprise

resulting from any inaccuracies in the notice of appeal.

¶ 25    For the reasons set forth above, we find we have jurisdiction to consider plaintiff’s appeal.

¶ 26                                       III. ANALYSIS

¶ 27    Defendant asserts that, even if this court has jurisdiction, we should strike plaintiff’s brief

and dismiss the appeal due to the condition of plaintiff’s appellate brief. Defendant identifies

numerous alleged deficiencies in plaintiff’s brief, including the failure to include an adequate table

of contents (Ill. S. Ct. R. 341(h)(1)); identify the standard of review for any issue raised on appeal

(Ill. S. Ct. R. 341(h)(3)); provide an adequate statement of jurisdiction (Ill. S. Ct. R. 341(h)(4); cite

to the record on appeal to support plaintiff’s statement of facts and arguments (Ill. S. Ct. R.

341(h)(6), (7)); and include materials required by Rule 342 in the appendix to plaintiff’s brief (Ill.

S. Ct. R. 341(h)(9); Ill. S. Ct. R. 342 (eff. Oct. 1, 2019). We agree with defendant that plaintiff’s

brief does not comply with our supreme court’s rules. We have the discretion to strike a brief and

dismiss an appeal due to an appellant’s failure to comply with our supreme court’s mandatory rules

governing appellate briefs. McCann v. Dart, 2015 IL App (1st) 141291, ¶ 12. Here, we decline to

strike plaintiff’s brief or dismiss its appeal because the deficiencies in plaintiff’s brief are not so

severe as to hinder our ability to understand the issues on appeal.




                                                   10
No. 1-21-0075


¶ 28    Turning to the merits, plaintiff first argues the circuit court erred by denying its motion for

summary judgment on count I of the initial complaint. It contends the breach of contract claim was

not mooted by defendant’s tender of $1700 to plaintiff because, in its view, the proper remedy was

to enter judgment in plaintiff’s favor and grant plaintiff’s request for costs. Plaintiff appears to

argue that the mootness doctrine only applies to class action cases in which the defendant tenders

the full amount requested by a plaintiff seeking to represent a class. We find plaintiff has forfeited

its appellate argument by failing to cite any authority to support its position. Ill. S. Ct. R. 341(h)(7)

(eff. Oct. 1, 2020). Forfeiture aside, we disagree with plaintiff.

¶ 29    Plaintiff does not identify the standard of review for this issue. It is undisputed that the

circuit court dismissed count I of the complaint as moot, and this court reviews a circuit court’s

dismissal order de novo. Lutkauskas v. Ricker, 2015 IL 117090, ¶ 29.

¶ 30    Our supreme court has explained that a tender “ ‘is defined as “[t]he actual proffer of

money, as distinguished from the mere proposal or proposition to proffer it.” ’ ” Joiner v. SVM

Management, LLC, 2020 IL 124671, ¶ 39 (quoting McLean v. Yost, 273 Ill. App. 3d 178, 180

(1995) (quoting Black’s Law Dictionary 1315 (5th ed. 1979))). A tender is “effective if it is for

the entire amount owed” (id. ¶ 44) and must be produced rather than offered (id.). A tender admits

liability. Id. “When a defendant admits liability and provides the plaintiff with all the relief

requested—as [the defendant] does with a tender—no controversy exists.” Id. ¶ 46.

¶ 31    Here, after plaintiff filed suit seeking $1700 in damages, defendant deposited $1700 to one

of plaintiff’s checking accounts. The record contains no evidence that plaintiff returned or

otherwise rejected the $1700. Defendant admitted liability by giving plaintiff all the damages

requested, resolving any controversy as to liability and damages on count I of plaintiff’s complaint.




                                                   11
No. 1-21-0075


¶ 32   Plaintiff asserts that in Joiner, our supreme court found that “tenders made to satisfy a

demand, if made after filing of suit, should be made to the court.” Id. ¶ 56. It contends defendant

tendered the $1700 directly to plaintiff and therefore was not an effective tender. Plaintiff,

however, forfeited this point by failing to raise it in the circuit court. At no time during the

proceedings on defendant’s motion to dismiss did plaintiff assert the tender was ineffective

because it was not deposited with the circuit court. Instead, plaintiff argued that defendant admitted

liability, defendant deposited the $1700 into the incorrect checking account for plaintiff, and

defendant’s tender did not cover plaintiff’s court costs. In fact, nothing in plaintiff’s response to

the motion for summary judgment contested that a tender occurred; plaintiff objected to the

dismissal of its claim because defendant had not paid plaintiff’s court costs. Plaintiff did not argue

defendant’s tender was ineffective on grounds that defendant should have tendered the funds to

the circuit court and has therefore forfeited any such argument on appeal. See Wells Fargo Bank,

N.A. v. Maka, 2017 IL App (1st) 153010, ¶ 24 (“It is well settled that a party that does not raise an

issue in the trial court forfeits that issue and may not raise it for the first time on appeal.”).

Furthermore, defendant made its tender on January 17, 2020. The supreme court’s opinion in

Joiner was filed on February 21, 2020. The supreme court explained that “future tenders made to

satisfy a demand, if made after filing of suit, should be made to the court.” (Emphasis added).

Joiner, 2020 IL 124671, ¶ 56. Here, at the time defendant made its tender, our supreme court had

not yet announced the rule that an effective tender must be deposited with the circuit court. We

find that defendant’s tender was effective to moot count I of plaintiff’s complaint.

¶ 33   While plaintiff does not develop and advance a clear argument regarding defendant’s

failure to include costs in the tender, we find any failure to pay plaintiff’s court costs did not

undermine the effectiveness of defendant’s tender. The supreme court in Joiner explained that it




                                                 12
No. 1-21-0075


was unaware of any authority standing “for the proposition that a defendant who makes a tender

prior to adjudication must somehow know and include costs *** in the tender ***.” Id. ¶ 53. Here,

an e-mail in the record shows that, before the circuit court dismissed count I, defendant’s counsel

asked plaintiff “to tell me the amount of your costs,” and plaintiff refused. The record therefore

reflects that defendant was willing to pay plaintiff’s costs, but plaintiff refused to tell defendant

what costs plaintiff had incurred. By paying the full amount requested in count I and requesting

that plaintiff notify defendant of its costs, defendant tendered complete relief on count I. All that

remained was a tabulation of plaintiff’s costs. Defendant’s tender was therefore effective to moot

count I of plaintiff’s complaint.

¶ 34    Nevertheless, the record reflects that the circuit court never considered recovery of

plaintiff’s costs and thus never determined the amount of plaintiff’s costs. There is no dispute

between the parties that plaintiff is entitled to its court costs for count I. The same was true in

Joiner: the defendant’s tender was effective despite the defendant having not actually paid the

plaintiff’s costs. The court explained: “If the tender fully satisfies the plaintiff’s demand absent

costs and attorney fees, the court could then hold a hearing on costs *** before dismissing the case

contingent upon payment of costs.” Joiner, 2020 IL 124671, ¶ 56. In the interest of judicial

economy and for a prompt resolution of this relatively straightforward dispute, we believe the

proper remedy is to affirm the circuit court’s judgment dismissing count I as moot but to remand

for the limited purpose of allowing plaintiff to prove up its costs incurred prior to the tender.2 See

735 ILCS 5/5-126 (West 2020) (allowing for “the costs of suit up to the time of making the

tender.”).




        2
         We encourage the parties to resolve this issue through an agreed order, as the costs incurred prior
to defendant’s tender should be easily ascertainable.


                                                    13
No. 1-21-0075


¶ 35   In sum, we find defendant’s tender of $1700 mooted count I of plaintiff’s complaint and

we affirm the circuit court’s dismissal of counts I and II. We remand for the limited purpose of

resolving the amount of costs to which plaintiff is entitled.

¶ 36   Plaintiff next contends the circuit court erred by dismissing its amended complaint.

Plaintiff’s sole contention is that a bank owes a fiduciary duty to an account holder to protect the

account holder’s money. Plaintiff, however, fails to cite to any relevant authority or to the record

on appeal to support any aspect of its argument, in violation of Rule 341(h)(6), (7) (eff. Oct. 1,

2020). Furthermore, defendant correctly argues that plaintiff does not identify in its brief whether

it is arguing that its initial complaint or amended complaint sufficiently stated a cause of action for

breach of fiduciary duty. We will not excuse plaintiff’s forfeiture where it has made virtually no

effort to present this court with a legal argument that might justify reversal of the circuit court’s

judgment. We again note that the circuit court’s actual judgment regarding the amended complaint,

reflected in the December 29 order, was that it was stricken—an order that was within the circuit

court’s discretion to enter where plaintiff filed an amended pleading without leave of court. We

have no basis to conclude that the circuit court erred in any manner by striking the unauthorized

amended complaint.

¶ 37                                     III. CONCLUSION

¶ 38   For the foregoing reasons, the judgment of the circuit court is affirmed. We remand to the

circuit court for the limited purpose of allowing plaintiff to recover court costs incurred prior to

defendant’s tender.

¶ 39   Affirmed and remanded.




                                                  14